Title: To George Washington from George Measam, 30 October 1778
From: Measam, George
To: Washington, George


          
            Sir,
            Hartford Oct: 30th 1778
          
          I have the honour of Your two favours of the 27th Instant; their contents shall be particularly attended to, but the particular number of each Colour cannot at this time be assertained, for this reason; they are not yet all arrived from Boston, I mean not all that part that were at Portsmouth, but are expected very shortly. I have the Honor to inclose your Excellency a Return of the Cloathing sent from Springfield to your order, since I have had the direction in this Departmt particularezing their Colour & number &ca since which I expect another Brigade of teams have set off, and the remainder with all possible Dispatch, I left orders for that purpose.
          I arrived here last night by desire of General Gates to assist him in regulating the Cloathing he is to draw for his Division and hope to return to morrow. I have the honor to be, Your Excellency’s most obedt and most humble Servt
          
            Geo. Measam
          
        